 Case 3:21-cr-00191-JLS Document 48 Filed 08/23/21 PageID.101 Page 1 of 1



 1

 2

 3

 4                     UNITED STATES DISTRICT COURT
 5                   SOUTHERN DISTRICT OF CALIFORNIA
 6                           (Hon. Janis L. Sammartino)
 7

 8   UNITED STATES OF AMERICA, )              Criminal No.    21-CR-191-JLS
                               )
 9                Plaintiff,   )
                               )              ORDER TO CONTINUE
10   v.                        )              MOTION HEARING/TRIAL
                               )              SETTING
11   VERONICA TORRES,          )
                               )
12                Defendant.   )              New Motion Date: Oct. 1, 2021
                               )              Time:            1:30 p.m.
13

14        GOOD CAUSE APPEARING, the Court grants the parties' Joint
15   Motion to Continue the Motion Hearing/Trial Setting from August 27, 2021
16   to October 1, 2021 at 1:30 p.m. before the Hon. Janis L. Sammartino.
17        For the reasons set forth in the joint motion, the Court finds that the
18   ends of justice will be served by granting the requested continuance, and
19   these outweigh the interests of the public and the defendant in a speedy
20   trial. Accordingly, the delay occasioned by this continuance is excludable
21   pursuant to 18 U.S.C. § 3161(h)(7)(A).
22        IT IS SO ORDERED.
23   DATED: August 23, 2021
24                                       Honorable Janis L. Sammartino
                                         United States District Judge
25

26

27

28
